—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered October 19, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 9 years and 1 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. There was ample evidence of defendant’s participation in the drug transaction, including the recovery of prerecorded buy money from defendant.
Defendant’s challenge to the court’s circumstantial evidence charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that, viewed as a whole, the court’s charge conveyed the proper standards and was not imbalanced (see, People v Fields, 87 NY2d 821).
We have considered and rejected defendant’s remaining claims. Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.